Citation Nr: 1825465	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-32 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of a head injury, including headaches.


REPRESENTATION

Veteran represented by:	Charles Allen, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2012 by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for head injury.  

In November 2017, the Veteran testified by videoconference before the undersigned Veterans Law Judge.  


FINDING OF FACT

The Veteran incurred a head injury during active duty service, and his current headaches began during service after the head injury.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a head injury, including headaches, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


General Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Facts and Analysis

The Veteran seeks service connection for residuals of a head injury during service, claimed as head injury.  He testified that while returning from maneuvers on January 4, 1977, his vehicle hit a large pothole, causing the solid iron hatch to fall on his head.  See Board Hearing Transcript, pp. 11-12.  He added that his head was covered in blood, and that he was transported by his comrades for treatment.  Id.  

Service treatment records (STRs) confirm that on January 4, 1977 the Veteran was treated for lacerations to the head/face after an armored tank hatch fell on his head.  This is undeniable evidence of in-service head injury; and there is no record of a prior head injury.  

There is also evidence of head injury residuals.  On January 7, 1977 the Veteran presented with complaints of headaches with vomiting.  There is also no record of headaches prior to the January 7, 1977 blow to the Veteran's head.  The January 7, 1977 provider noted that the Veteran had sustained a head injury three days ago, and recommended "rule out head fracture."  There is, however, no record of any associated diagnostic testing during service.  A subsequent treatment record (ostensibly written on or about the time of a July 1978 blow to the Veteran's eye during a fist fight) also advises of headaches.  

Post-service medical records show treatment for headaches.  They also show treatment for post-service polysubstance use and symptoms associated with post-service injuries to the head.  See, e.g., VA neurological dated in May and June, 2012.

In this regard, the Board notes that VA examiners have not provided a diagnosis of current traumatic brain injury (TBI) or of service-related headaches (see June 2012 and June 2014 VA TBI examination reports); however, the evidence shows that the in-service injury may have been a TBI at that time.  Nevertheless, the evidence clearly shows that the Veteran sustained a head injury with ensuing headaches during service, but not before; and post-service medical records show that he continues to suffer from headaches.  Although there is some indication of an intercurrent cause, such as post-service head injuries and substance abuse, the evidence is at least in equipoise.

When resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for head injury residuals, including headaches, is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for residuals of a head injury, including headaches, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


